Citation Nr: 0120190	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a greater initial disability rating for the 
veteran's service-connected Peyronie's disease, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971 with the United States Army.  He also 
served as an officer with the United States Public Health 
Service from June 1975 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office of the Department of 
Veterans Affairs (VA) which granted service connection for 
the veteran's Peyronie's disease and assigned a 
noncompensable rating, effective from June 1, 1996.  The 
veteran's file was subsequently transferred to the Phoenix, 
Arizona, Regional Office (RO).  A notice of disagreement was 
received in April 1998, and a statement of the case was 
issued in October 1998.  A substantive appeal was received 
that same month.

In a December 2000 rating decision, the veteran's rating for 
Peyronie's disease was increased to 20 percent, effective 
from June 1, 1996.  In addition, entitlement to special 
monthly compensation for loss of use of a creative organ was 
established by that rating decision.


FINDING OF FACT

The veteran's service connected Peyronie's disease is 
manifested by extreme curvature of the penis, significant 
plaque or scar formation, pain, and an inability to engage in 
sexual intercourse.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
Peyronie's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.7 and Code 7522 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes two 
VA examination reports and numerous VA outpatient records, as 
well as extensive service medical records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.  

Further, the veteran has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to a greater rating for Peyronie's disease.  The discussions 
in the rating decision, statement of the case, supplemental 
statement of the case and other communications have informed 
the of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board, therefore, 
finds that the notice requirements of the new law have been 
met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected Peyronie's disease warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected Peyronie's disease has been 
rated by the RO under the provisions of Diagnostic Code 7522.  
Under this regulatory provision, a rating of 20 percent is 
assigned where there is deformity of the penis with loss of 
erectile function.  The Diagnostic Code also directs that 
consideration entitlement to special 
monthly compensation under 38 C.F.R. § 3.350 for the loss of 
use of a creative organ.  As noted in the introduction, 
special monthly compensation has already been granted.  

Service medical records indicate that the veteran was treated 
for what appeared to be a bug bite in the suprapubic region 
in October 1990.  A slightly erythremic peeling lesion was 
observed.  In May 1992, the veteran reported erectile 
problems and described a "retraction" of the penis.  A 
urology consultation in March 1994 noted worsening penile 
retraction and painful erection.  A fibrotic plaque was seen 
on the dorsal septum of the penis, and Peyronie's disease was 
diagnosed.  In an August 1995 letter, the veteran complained 
that pain from his Peyronie's disease was causing chronic 
pain on a daily basis, and could affect his ability to 
perform his work as a pharmacist in an error free manner.

A VA compensation examination was performed in July 1997.  
The veteran stated that because of pain and angulation of the 
penis as a result of the Peyronie's disease, he had been 
unable to achieve intercourse for the past two or more years.  
On examination, a plaque was seen over the dorsal penis.  A 
urologist was consulted.  A plaque extended all the way to 
the glans penis.  The scrotum and testes were normal.  There 
was some difficulty aiming a urine stream with erection or 
semi-erection.  However, the examiner indicated that the 
veteran had essentially no irritative or obstructive urinary 
symptoms.  No urinary tract infections were reported.  
Erection was possible, but the curvature of the penis 
prevented intercourse, and had for several years.  Pain was 
always present, but became more severe on erection.  Rather 
severe Peyronie's disease was diagnosed.

A second compensation examination was performed in November 
2000.  At the time of the examination, the curvature of the 
penis at erection was approximately 90 degrees, and this 
curvature precluded penetration for intercourse.  Erection 
was also painful, and when flaccid, there was some discomfort 
and a considerable foreshortening of the penis.  The scrotum 
and testes were normal.  The plaque was slightly shorter in 
length, but was wider and more firm than at the July 1997 
examination by the same doctor.  There was some difficulty 
directing the urine stream with even a semi-erection.  
Chronic and presently stable Peyronie's disease was 
diagnosed, and an inability to engage in sexual intercourse 
secondary to the Peyronie's disease was noted.

It is clear from the evidence that the veteran's suffers from 
significant disability associated with the Peyronie's 
disease.  The RO has assigned a 20 percent rating under Code 
7522 back to the original effective date for the grant of 
service connection.  This is the maximum rating available 
under this Diagnostic Code.  Diagnostic Codes 7520 and 7521 
address removal of half or more of the penis and removal of 
the glans.  Both of these Codes call for rating as voiding 
dysfunction.  38 C.F.R. § 4.115a directs that a voiding 
dysfunction is to be rated as the particular condition as 
urinary leakage, frequency, or obstructed voiding.  However, 
there is no evidence of such dysfunction in the present case, 
so rating under Codes 7520 and 7521 by analogy would not be 
appropriate and would be of no benefit to the veteran.   

The potential application of 38 C.F.R. § 3.321 has also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  



ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

